Citation Nr: 1716223	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection claim for bilateral retinopathy, secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This issue was previously before the Board in February 2016 for further development and has since returned for further appellate consideration.  

The Veteran waived a hearing before the Board in a May 2013 substantive appeal, via a VA Form 9. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The competent and probative evidence received since the filing of this claim and during the pendency of the appeal does not demonstrate that the Veteran has a current diagnosis of retinopathy in either eye.  

CONCLUSION OF LAW

The criteria to establish service connection for bilateral retinopathy are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Introductory Matters

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet. App.').

The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  
38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); See also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Here, the VCAA duty to notify was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in March 2011.  This letter informed the Veteran of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising how disability ratings and effective dates are assigned.  The Veteran has received all required notice concerning this claim.

VA also met its duty to assist the Veteran in the development of the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's claims file contains his service treatment records (STRs), post-service VA medical records, private medical records, and the Veteran's lay statements.  The Veteran was afforded a VA examination in September 2010 and in February 2011 to ascertain if diabetic retinopathy was a diagnosed disability.  The examinations are adequate to decide the claims decided herein.  The Board finds the medical evidence obtained to be adequate and to have fully informed the Board, pursuant to VA's duty to assist. 

As noted above, the Board remanded this issue to the RO in February 2016 to obtain and associate new VA treatment records for the Veteran from May 2015 to the present.  The Board directed, after any new records were obtained, the RO to schedule the Veteran for a new VA examination to determine if the Veteran had a current disability of diabetic retinopathy and to determine the current nature and etiology of the diabetic retinopathy, if a current disability existed.  

The Veteran was scheduled for a new VA examination, but did not appear for examination, and there is no indication from the record that notice of the scheduled examination was not sent to him at his last known address.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Further, he has not asserted that he did not receive notice of the scheduled examination.  In fact, when contacted by VA regarding his missed examination, there is indication that he knew of the appointment and chose not to appear for the examination.  

Under 38 C.F.R. §  3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. §  3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member. See 38 C.F.R. § 3.655 (a).  

Because there are no statements offered by the Veteran or his representative as to his reason for failing to report to the scheduled examination, the Board finds that he has not provided good cause, and will therefore decide the Veteran's claim on the evidence of record.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board emphasizes that the duty to assist and provide the Veteran with a VA examination is a two-way street, and due to his failure attend the scheduled VA examination or provide a date for which he is able to attend to schedule VA examination, there is no further duty to provide any more VA examinations relating to this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board also notes that, in August 2016, when the RO made contact with the Veteran regarding his missed VA examination he indicate a desire to withdraw this appeal.  The RO requested that he submit the request to withdrawal his appeal in writing, but the Veteran failed to do so.  

At any rate, the Board finds there was substantial compliance with the February 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  New VA treatment records for the period identified in the directives were obtained and associated with the file.  VA readjudicated the claim based on the evidence in the record.  Thus, VA substantially complied with the previous remand directives.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

III. Pertinent Service Connection Law and Regulation

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection is also warranted for any disability that is proximately due to or a result of a service connected disability.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a current disability (for which secondary service connection is sought); a disability already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

IV. Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran seeks service connection for bilateral retinopathy.  The Veteran does not assert, and the record does not demonstrate, that retinopathy had its onset during active service.  Rather, his primarily assertion is that he developed retinopathy, secondary to type II diabetes mellitus.  See May 2013 VA Form-9.  Notably, service connection is currently in effect for diabetes mellitus, type II.  

A review of the record demonstrates that the Veteran reported experiencing blurry vision in an April 2009 private treatment record, but he denied impaired vision and denied peripheral vision changes in a July 2009 private treatment record.  He was examined by a private physician in July 2009, and the private treatment records report normal conjunctivae, white sclera and normal eyelid appearance.  No xanthelasmas were found.  The private physician's assessment does not include a diagnosis of retinopathy in either eye.  

The Veteran denied symptoms of blurred vision in August 2009 private treatment records.  However, in September 2009, the Veteran complained of blurred vision, and his primary care physician referred him to an ophthalmologist.  The Veteran has not identified a private ophthalmologist or private optometrist with relevant information related to this claim, and no records from a private ophthalmologist or private optometrist appears in the record.  

The Veteran again complained of blurred vision in private treatment records dated November 2009.  Private treatment records dated December 2009 do not report diabetic retinopathy in the Veteran's medical history and only notes that the Veteran wears glasses and that his previous eye examination was two years earlier.  

There is no report of a diagnosis or treatment for visual retinopathy in private or VA treatment records, and diabetic retinopathy is not listed on the Veteran's active problem list in either private or VA treatment records.  

The Veteran was afforded a VA eye examination for compensation purposes in September 2010 to determine whether there was a current diagnosis of diabetic retinopathy.  The VA eye examination was performed by an ophthalmologist, and included eye teleretinal imaging.  The VA examiner reported that no diabetic retinopathy was found in either the right or the left eye, and the results of the eye examination were normal.  The VA examiner also indicated that there were no diabetic changes since the Veteran's last eye examination in 2006.  

The Veteran was afforded a second VA eye examination in February 2011.  The examiner performed a diabetic funduscopic examination of both eyes and found that both eyes were normal.  The examiner's conclusion was the Veteran did not have diabetic retinopathy, but did diagnose the Veteran with cataracts.  The examiner found that the cataracts were related to age and not to the diabetes mellitus, type II.  

The Veteran was afforded a VA examination for the diabetes mellitus, Type II in February 2013.  The VA examiner noted that the Veteran did experience diabetic peripheral neuropathy, which is a recognized neurologic complication of diabetes, but did not note that the Veteran experienced or was diagnosed with diabetic retinopathy.  The Veteran was afforded another VA examination for the diabetes mellitus in May 2014 and similarly, the examiner did not note the Veteran is diagnosed with or experiences symptoms of diabetic retinopathy, but did report other diabetic complications including erectile dysfunction, peripheral vascular disease, left pes cavus, left foot hammer toes, and left foot metatarsalagia.  

The Board recognizes the Veteran's contention as expressed in his August 2011 Notice of Disagreement that diabetes was diagnosed through an eye examination and his suggestion that related retinopathy was also diagnosed.  While a Veteran is competent to establish a diagnosis or etiology for a medical condition that a lay person is competent to identify, diabetic retinopathy is not such a disability.  Further, the Veteran has not submitted any corroborating medical evidence supporting a diagnosis of bilateral diabetic retinopathy.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In support of his claim, the Veteran submitted a "Physician's Statement for Diabetes" questionnaire dated June 2010, which reported that the Veteran has visual retinopathy.  The questionnaire reported the visual retinopathy was a complication directly related to the diabetes mellitus.  This one-page questionnaire does not report the date of diagnosis, does not report the name of the medical professional who diagnosed the visual retinopathy, does not report if one or both eyes were affected, and does not report to what extent the eyes were affected.  The private physician who signed this form in support of the Veteran's claim is the Veteran's primary care physician.  The private physician did not provide further explanation, test result, or any other information regarding the diagnosis of visual retinopathy.  

The Board finds that this June 2010 questionnaire completed by the Veteran's private physician is of little probative value because it lacks test results, a rationale, or any other basis for a diagnosis of diabetic retinopathy.  Additionally the Veteran's primary care physician who signed this questionnaire does not appear to have any particular expertise in eye disorders.  Further, this questionnaire is contradicted by the Veteran's private treatment records provided by the physician who signed the questionnaire, as they do not list diabetic retinopathy on the Veteran's diagnostic codes or problem list, and no treatment for diabetic retinopathy appear in this private physician's treatment records.  

The June 2010 one-page questionnaire completed by the Veteran's private physician, with an unsupported diagnosis of visual retinopathy, is of much less probative value than the objective VA eye examination findings.  The VA eye examinations are of much greater probative value because those examinations were completed by ophthalmologists and supported by test and examination results, including teleretinal imaging and diabetic funduscopic examinations.  The VA eye examination findings are further supported by later VA examinations related to the Veteran's diabetes mellitus and the private and VA medical evidence.  With the exception of this one-page questionnaire and the Veteran's lay report that he was diagnosed with diabetes mellitus via an eye examination, which the Board finds carry little to no probative value, there is no medical evidence in the record of a diagnosis of diabetic retinopathy.  The weight of the evidence does not support the Veteran's lay contention that he is currently diagnosed with bilateral diabetic retinopathy.

The Board remanded this issue in February 2016 to afford the Veteran a new VA examination of the eyes.  Specifically the Board asked the VA examiner to examine the Veteran, determine if he has diabetic retinopathy, and to address the private physician's unsupported conclusion of visual retinopathy in the June 2010 questionnaire.  However, the Veteran did not appear for the examination as scheduled.  Findings from the scheduled examination could have helped to substantiate the Veteran's claim.  

Turning to the question of direct service connection, for the reasons noted above, the weight of the medical evidence is against a current diagnosis of diabetic retinopathy.  

The Board finds the weight of the evidence is against the claim as there is not a current diagnosis of diabetic retinopathy, and without a diagnosis of a current disability, it necessarily follows that a secondary service connection claim cannot be granted.  

As the Veteran has failed to meet the threshold element of any service connection claim - a current disability, his claim on both a direct and secondary basis must be denied.  In the absence of probative evidence of a current disability, it is unnecessary to address whether the remaining elements of a service connection claim have been met.  

In summary, the Board concludes that the Veteran's primary assertion that he has bilateral retinopathy related to a service-connected disability has been investigated, but the weight of the evidence does not support that he has been diagnosed with such disability since the filing of the claim and during the pendency of the appeal.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  
For the above expressed reasons and bases, the service connection claim on both a direct and secondary basis must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

ORDER

Service connection for bilateral retinopathy, on a direct basis and as secondary to diabetes mellitus, type II, is denied.  



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


